DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending.
Election/Restrictions
Applicant's election with traverse of claims 1-13 in the reply filed on 02/08/2022 is acknowledged.  The traversal is on the ground(s) that there is no evidence of record supporting the exemplary distinctions between the product of group I and the methods of group II and II, or the distinction between the methods of groups II and II.  This is not found persuasive because the provided examples act as support for distinction between groups I and II and groups I and III, and the summarization and interpretation of the methods of groups II and III show their distinction. MPEP § 806.05(f) states that “Allegations of different processes or products need not be documented”, and MPEP § 806.05(h) similarly states that “The burden is on the examiner to provide an example, but the example need not be documented”.
The traversal is also on the ground(s) that the burden necessary has not been met. This is not found persuasive because burden was established in the restriction requirement because groups I, II and II would require search in different CPC classifications as well as different search queries for the different subject matter. MPEP § 803 states “For purposes of the initial requirement, a serious burden on the examiner may be prima facie shown by appropriate explanation of separate classification, or separate status in the art, or a different field of search as defined in MPEP § 808.02.”

Claims 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. 
Claims 1-13 are under consideration in this Office action.
Specification
The disclosure is objected to because of the following informalities: 
On page 16, line 11, the range “200-300-800 µm” is unclear.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "0.1 NaOH" in line 4. The lack of units in this limitation makes it unclear.
Any claims dependent on the above claim(s) are rejected for their dependence.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-4, 7 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (U.S. 2017/0283965), hereinafter Nam, in view of Wang (CN 105401166, citations based on machine translation).
Regarding claim 1, Nam teaches an electrocatalyst (see e.g. Paragraph 0175), comprising manganese oxide nanoparticles (see e.g. Paragraph 0147, lines 3-6) supported on carbon particles (see e.g. Paragraph 0212, lines 3-7), wherein the manganese oxide nanoparticles are in the form of crystallites having an average diameter in the range of 1-10 nm (see e.g. Paragraph 0147, lines 3-6, and Paragraph 0136, lines 6-7, nanoparticles with sizes from 1 nm to 100 nm, which manganese oxide nanoparticles being 10 nm or less), overlapping the claimed range of the present invention. 
MPEP § 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.
Nam does not teach the carbon particles being in the form of microparticles having an average longest dimension in the range of 100-300 µm, but does teach that the carbon may comprise carbon nanotubes (see e.g. Paragraph 0212, lines 3-4), as well as the electrocatalyst being used for an oxygen evolution electrode (see e.g. Paragraph 0187, lines 3-6).

KSR Rationale D states that “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrocatalyst of Nam to comprise carbon nanotubes with lengths of 20-500 µm as taught by Wang as a recognized suitable size for carbon nanotubes used in oxygen evolution electrodes.
Nam in view of Wang does not explicitly teach the carbon microparticles being derived from Albizia procera leaves. The Albizia procera leaves are described on Page 14, lines 24-25, and Page 15, lines 8-15, of the instant specification as a precursor for the carbon forming the carbon microparticles. 
MPEP § 2113 states “"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)”
Albizia procera leaves” does not appear to impart additional structural characteristics besides a final product comprising carbon. The carbon microparticles taught by Nam in view of Wang, would therefore be understood to be an equivalent end product
Regarding claim 2, Nam in view of Wang teaches the manganese oxide nanoparticles having an average longest dimension in the range of 1 to 10 nm (see e.g. Nam Paragraph 0147, lines 3-6, and Paragraph 0136, lines 6-7, nanoparticles with sizes from 1 nm to 100 nm, which manganese oxide nanoparticles being 10 nm or less), overlapping the claimed range of the present invention (see MPEP § 2144.05 as cited above).
Regarding claim 3, Nam in view of Wang teaches the thickness of the carbon microparticles being 27-46 nm (see e.g. Wang Paragraph 0015, line 3).
Regarding claim 4, Nam in view of Wang teaches the manganese oxide nanoparticles having XRD peaks at 2(θ) Bragg angles of ~36° and ~41° (see e.g. Nam Fig. 17, peak at ~36° assigned to Mn3O4 and peak at ~41° assigned to MnO, the 2-2 embodiment particularly exhibiting peaks of both phases; Paragraph 0150, lines 9-15).
Regarding claim 7, Nam in view of Wang teaches an electrode comprising an electrically conductive substrate coated with the electrocatalyst of claim 1 (see e.g. Nam Paragraph 0175). 
Nam in view of Wang does not explicitly teach the electrode having a current density in the range of 6-18 mA/cm2 at 1.5 V and an over potential in the range of 800-900 mV at 5mA/cm2 in 0.1 M NaOH. However, this limitation is a property of the electrode in use. Without further limitations contributing to this current density and over prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).”. 
Regarding claim 10, Nam in view of Wang teaches the electrically conductive substrate being glassy carbon (see e.g. Nam Paragraph 0159, lines 3-4).
Regarding claim 11, Nam in view of Wang teaches an electrochemical cell comprising a cathode electrode, an anode electrode, a reference electrode, and an electrolyte (see e.g. Nam Paragraph 0176, lines 5-12), wherein the anode electrode is the electrode of claim 7 (see e.g. Nam Paragraph 0186, lines 1-4, and Paragraph 0187, lines 3-6).
Regarding claim 12, Nam in view of Wang teaches the electrolyte comprising an aqueous metal hydroxide at a concentration of 0.001 to 1 M (see e.g. Nam Paragraph 0176, lines 12-15, NaOH or KOH with pH values of 11-14, which correspond to 0.001 M to 1 M OH-), overlapping the claimed range of the present invention (see MPEP § 2144.05 as cited above).
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Wang, as applied to claim 1 above, and further in view of Imai et al. (U.S. 2013/0280639), hereinafter Imai.

Imai teaches an electrocatalyst (see e.g. Abstract) comprising a transition metal compound such as manganese oxide (see e.g. Paragraph 0053, lines 1-5, and Paragraph 0054, lines 1-4) and carbon particles such as carbon nanotubes (see e.g. Paragraph 0099, lines 12-17), wherein the molar ratio of the transition metal compound to carbon particles is 1:1 to 1:15 (see e.g. Paragraph 0103, lines 1-5), overlapping the claimed range of the present invention (see MPEP § 2144.05 as cited above). This ratio range allows for a balance between the catalytic amount and the conduction of the electrode (see e.g. Paragraph 0103, lines 5-9). Though this ratio is exemplified with carbon black, the ratio refers to the molar amount of elemental carbon (see e.g. Paragraph 0103, lines 9-11), which would similarly apply to the alternative exemplary forms of carbon particles such as carbon nanotubes (see e.g. Paragraph 0099, lines 12-17). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrocatalyst of Nam in view of Wang to have a manganese to carbon molar ratio of 1:1 to 1:15 as taught by Imai to provide balance between the catalytic amount and conduction of an electrode comprising carbon particles and a transition metal compound.
Regarding claim 6, Nam in view of Wang and Imai teaches the Mn:C molar ratio being from 1:1 to 1:15 (see e.g. Imai Paragraph 0103, lines 1-5), overlapping the claimed range of the present invention (see MPEP § 2144.05 as cited above).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Wang, as applied to claim 7 above, and further in view of Andersen et al. (“Metal oxides/CNT nano-composite catalysts for oxygen reduction/oxygen evolution in alkaline media”, Applied Catalysis B: Environmental, 2015), hereinafter Andersen.
Regarding claim 8, Nam in view of Wang teaches all the elements of the electrode of claim 7 as stated above. Nam in view of Wang does not explicitly teach the electrocatalyst being present on the surface of the electrode in an amount in the range of 0.2-10 mg/cm2, but does teach the electrode being an oxygen evolution electrode (see e.g. Nam Paragraph 0187, lines 3-6).
Andersen teaches an electrode for oxygen evolution comprising an electrocatalyst of transitional metal oxides, including MnO2, supported on carbon nanotubes (see e.g. Abstract), wherein the loading of the catalyst on the electrode is 0.2 mg/cm2 (see e.g. Page 625, Col. 1, lines 9-10). 
KSR Rationale D states that “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode of Nam in view of Wang to have a loading of 0.2 mg/cm2 as taught by Andersen as a suitable effective loading for an oxygen evolution electrode comprising carbon-supported MnO2
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Wang, as applied to claim 8 above, and further in view of Schlӧgl et al. (U.S. 2015/0068917), hereinafter Schlӧgl, and Sugimasa (EP 2730681 A1).
Regarding claim 9, Nam in view of Wang teaches all the elements of the electrode of claim 8 as stated above. Nam in view of Wang does not explicitly teach the BET surface area of the electrode being in the range of 100 to 200 m2g-1, but does teach the electrode being used for water oxidation (see e.g. Nam Paragraph 0186, lines 1-3, and Paragraph 0187, lines 3-6). 
Schlӧgl teaches an electrode comprising carbon-supported manganese oxide nanoparticles (see e.g. Abstract), which has a high BET surface area of 200 to 400 m2/g (see e.g. Paragraph 0129, lines 1-3), overlapping the claimed range of the present invention (see MPEP § 2144.05 as cited above).
Sugimasa teaches an electrode for oxygen generation in water electrolysis (see e.g. Abstract), and teaches that a high specific surface area increases the reaction area for the electrode by increasing interfaces with the electrolyte solution and the materials coating the electrode (see e.g. Paragraph 0015, lines 9-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode of Nam in view of Wang to have a high BET surface area of 200 to 400 m2/g as taught by Schlӧgl in order to provide an increased reaction area of the electrode by increasing its interfaces with the electrolyte solution as taught by Sugimasa. 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Wang, as applied to claim 11 above, and further in view of Huynh et al. (“Nature of Activated Manganese Oxide for Oxygen Evolution”, J. Am. Chem. Soc., 2016), hereinafter Huynh.
Regarding claim 13, Nam in view of Wang teaches all the elements of the electrochemical cell of claim 11 as stated above. Nam in view of Wang does not explicitly teach the electrolyte comprising 0.5 M aqueous sulfuric acid, but does teach it being an aqueous electrolyte for oxygen evolution (see e.g. Nam Paragraph 0176, lines 5-7, Paragraph 0186, lines 1-3, and Paragraph 0187, lines 3-6).
Huynh teaches a manganese oxide electrocatalyst for oxygen evolution by water oxidation (see e.g. Abstract), which is used in an electrochemical cell which comprises 0.5 M H2SO4 as an electrolyte (see e.g. Page 14889, Col. 1, under “Stability during Oxygen Evolution”, lines 1-6). 
MPEP § 2144.07 states “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrolyte of Nam in view of Wang to comprise 0.5 M aqueous sulfuric acid as taught by Huynh as a known aqueous electrolyte suitable for oxygen evolution with a manganese oxide containing catalyst.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Carbon, June 2019) discloses an electrode material comprising carbon microrods derived from Albizia flowers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795